Kupferman and Ross, JJ.,
dissent in a memorandum by Kupferman, J., as follows: I would affirm.
The husband provided a pro forma substitute for his income tax return as the duplicate equivalent of the original. To the extent that it could be questioned, the court here gave in camera review. There was no nullification of the spirit of the separation agreement. The only legitimate purpose of the plaintiff seeing the income tax return was to justify the amounts involved in the payments based on adjusted gross income.
As was said in Christian v Christian (42 NY2d 63, 73), *373"separation agreements must not be permitted to be employed as instruments for the improper exaction in the inducement of execution of unconscionable terms within a frame of inequitable conduct.”
The defendant’s current wife is entitled to privacy and the plaintiff’s demand that the agreement be adhered to with every jot and tittle can be considered to be unconscionable.